20-742-cv
     Brandon Taylor v. Medtronic, Inc.

 1                          UNITED STATES COURT OF APPEALS
 2                              FOR THE SECOND CIRCUIT
 3                                ____________________
 4
 5                                         August Term, 2020
 6
 7   (Argued: March 17, 2021                                   Decided: September 30, 2021)
 8
 9                                     Docket No. 20-742-cv
10
11                                    ____________________
12
13   BRANDON TAYLOR,
14
15                  Plaintiff-Appellant,
16
17                        v.
18
19   MEDTRONIC, INC., MEDTRONIC, USA, COVIDIEN HOLDING INC.,
20   COVIDIEN, INC., COVIDIEN LP, 1
21
22                  Defendants-Appellees.
23
24                                    ____________________
25
26   Before: POOLER, SULLIVAN, and PARK, Circuit Judges.
27
28            Brandon Taylor appeals from the February 24, 2020 judgment of the

29   United States District Court for the Northern District of New York (Scullin, J.)




     1
         The Clerk of the Court is directed to amend the caption as above.
 1   denying his motion to remand to state court and granting defendants’ motion to

 2   dismiss his complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

 3   Under the removal statute, “all defendants who have been properly joined and

 4   served must join in or consent to the removal of the action” within thirty days of

 5   receiving the initial pleading or summons. 28 U.S.C. § 1446(b)(1)-(2)(B). All

 6   defendants here were properly served, but they mistakenly believed that one of

 7   the defendants, Covidien LP, was not properly served. Covidien LP thus did not

 8   join or consent when the other defendants removed the action to federal court

 9   within the thirty-day statutory period. The district court found this omission

10   cured when Covidien LP later joined the other defendants in opposing plaintiff’s

11   motion seeking remand, even though the defendants filed their opposition brief

12   seventeen days after the thirty-day deadline for removal lapsed.

13         We reverse. A properly served defendant cannot cure a failure to timely

14   consent to removal by opposing a motion for remand when the opposition is

15   filed after the thirty-day statutory period for removal lapsed. Because we find

16   remand appropriate, we vacate the district court’s dismissal of the complaint.

17         Reversed.

18                                 ____________________
                                              2
 1                            RONALD PAUL HART, New York, NY, for Plaintiff-
 2                            Appellant Brandon Taylor.
 3
 4                            LISA S. BLATT, Williams & Connolly LLP (Amy Mason
 5                            Saharia, Matthew J. Greer, on the brief), Washington,
 6                            D.C., for Defendants-Appellees Medtronic, Inc., Medtronic,
 7                            USA, Covidien Holding Inc., Covidien, Inc., and Covidien
 8                            LP.
 9
10                            Loren H. Brown, DLA Piper LLP (US), (on the brief),
11                            New York, NY, for Defendants-Appellees.
12
13   POOLER, Circuit Judge:

14         Brandon Taylor appeals from the February 24, 2020 judgment of the

15   United States District Court for the Northern District of New York (Scullin, J.)

16   denying his motion to remand to state court and granting defendants’ motion to

17   dismiss his complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The

18   removal statute provides that “all defendants who have been properly joined

19   and served must join in or consent to the removal of the action,” and that the

20   “notice of removal of a civil action or proceeding shall be filed within 30 days” of

21   the defendant receiving the initial pleading or the summons. 28 U.S.C.

22   § 1446(b)(1)-(2)(B). All defendants here were properly served, and therefore each

23   was required to timely consent to effectuate removal. But one defendant,

24   Covidien LP, failed to timely consent to removal because it mistakenly believed
                                              3
 1   that it had not been properly served. The district court nevertheless found that

 2   this defect was cured when Covidien LP later joined the other defendants in

 3   opposing plaintiff’s motion seeking remand, filed after the deadline for removal

 4   lapsed.

 5         We reverse. A properly served defendant cannot cure a failure to timely

 6   consent to removal by later providing untimely consent. Accordingly, even if we

 7   assume that Covidien LP eventually consented to removal when it opposed the

 8   motion for remand, that consent, which came seventeen days after the thirty-day

 9   statutory period for removal lapsed, may not undo or fix the timeliness problem.

10   Nor are we free to create an exception to the statute’s mandatory language

11   requiring timely consent. Because we find remand appropriate, we vacate the

12   district court’s dismissal of the complaint.

13                                    BACKGROUND

14         Taylor sued Medtronic, Inc., Medtronic, USA, Covidien Holding Inc.,

15   Covidien, Inc., and Covidien LP (collectively, “Medtronic”) seeking damages for

16   injuries he allegedly suffered from a defective mesh implant used during surgery

17   to repair his inguinal hernia. Taylor’s complaint alleges that Medtronic designed,

18   manufactured, marketed, distributed, and sold the mesh to medical providers,
                                               4
 1   including the one who performed Taylor’s hernia surgery. Taylor brought his

 2   product liability action in New York Supreme Court, Broome County on several

 3   theories of liability: negligence, failure to warn, defective design, manufacturing

 4   defect, and breach of both express and implied warranties.

 5         Four of the five defendants filed a timely notice of removal. The fifth

 6   defendant, Covidien LP, did not join the notice. Covidien LP is a corporate

 7   sibling of the other four defendants, and is represented by the same counsel. The

 8   removal notice stated that “Covidien LP has not been served in this action,” and

 9   noted that “[c]onsent is not required for Defendants who have not yet been

10   served.” App’x at 6 n. 1. Taylor moved to remand, in part on the basis that

11   Covidien LP had, in fact, been properly served, and without the consent of all

12   properly served defendants, removal was improper. All defendants, including

13   Covidien LP, opposed remand. Counsel’s declaration in support of defendants’

14   opposition explained that its agent for service “mistakenly failed to forward the

15   served summons and complaint because it was attached to the back of an

16   identical summons and complaint for Covidien, Inc.” App’x at 125 ¶ 7. Counsel

17   argued that “[t]he failure to include Covidien LP in the notice of removal was a

18   technical oversight,” and thus curable by Covidien LP’s joining the opposition to
                                              5
 1   remand. Id. The district court agreed. See Taylor v. Medtronic, Inc., No. 3:18-Civ.

 2   1201 (FJS/ML) 2020 WL 886118 (N.D.N.Y. Feb. 24, 2020). The district court found

 3   that opposing the remand motion “constitute[d] consent to removal and

 4   functions to cure Defendants’ failure to comply with the rule of unanimity.” Id. at

 5   *2. It therefore denied the remand motion and granted Medtronic’s motion to

 6   dismiss the complaint for failure to state a claim. Id. at *3-8. This appeal followed.

 7                                      DISCUSSION

 8         “We review a district court’s denial of a motion to remand de novo.”

 9   O’Donnell v. AXA Equitable Life Ins. Co., 887 F.3d 124, 128 (2d Cir. 2018). “In

10   reviewing a denial of a motion to remand, the defendant bears the burden of

11   demonstrating the propriety of removal.” Id. (internal quotation marks omitted).

12         Section 1441(a) permits a defendant to remove a case from state court to

13   federal court, so long as certain requirements are satisfied. 28 U.S.C. § 1441(a). A

14   notice of removal must be signed by at least one attorney of record in accordance

15   with Rule 11; contain a short and plain statement of the basis for removal; and

16   include a copy of all process, pleadings, and orders served upon the defendants

17   in the action. Id. § 1446(a), (b). More importantly for our case, the notice of

18   removal “shall be filed within 30 days after the receipt by the defendant” of the
                                               6
 1   initial pleading or summons, “whichever period is shorter.” Id. § 1446(b)(1). And

 2   within that thirty-day window, “all defendants who have been properly joined

 3   and served must join in or consent to the removal of the action” the so-called rule

 4   of unanimity. 28 U.S.C. § 1446(b)(2)(A); see also 28 U.S.C. § 1446(b)(2)(B) (“Each

 5   defendant shall have 30 days after receipt by or service on that defendant of the

 6   initial pleading or summons described in paragraph (1) to file the notice of

 7   removal.”). While not codified until 2011, common law long required all

 8   defendants to consent to removal. See, e.g., Chi., Rock Island, & Pac. Ry. Co. v.

 9   Martin, 178 U.S. 245, 248 (1900) (requiring all defendants join in the removal

10   application).

11         “The unanimity requirement serves the interests of plaintiffs, defendants

12   and the courts,” because:

13                It benefits plaintiffs by preventing defendants from
14                splitting the litigation, forcing the plaintiff to pursue the
15                case in two separate forums. It benefits defendants by
16                precluding one defendant from imposing its forum
17                choice on codefendants. And it helps courts by
18                preventing needless duplication of litigation.
19
20   16 Moore’s Federal Practice – Civil § 107.42 (2018)




                                                7
 1          Because “statutory procedures for removal are to be strictly construed,”

 2   we “resolv[e] any doubts against removability.” In re Methyl Tertiary Butyl Ether

 3   Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007) (internal quotation marks and

 4   citation omitted, alteration in original); see also Syngenta Crop Prot., Inc. v. Henson,

 5   537 U.S. 28, 32 (2002); Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108

 6   (1941) (“Not only does the language of the Act of 1887 evidence the

 7   Congressional purpose to restrict the jurisdiction of the federal courts on

 8   removal, but the policy of the successive acts of Congress regulating the

 9   jurisdiction of federal courts is one calling for the strict construction of such

10   legislation.”).

11          It is well-established that defendants “must independently express their

12   consent to removal.” Pietrangelo v. Alvas Corp., 686 F.3d 62, 66 (2d Cir. 2012). The

13   issue here is whether the removal statute allows a defendant to consent to

14   removal after the thirty-day deadline for removal lapses. It does not. Where, as

15   here, a properly served defendant fails to provide notice of consent to removal

16   within the thirty-day statutory period, the defendant cannot cure that failure by

17   providing late consent. This straightforward application of 28 U.S.C.

18   § 1446(b)(2)(B) is consistent with our Circuit’s presumption against removal. See
                                                8
 1   Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269, 274 (2d Cir. 1994) (“The right to

 2   remove a state court action to federal court on diversity grounds is statutory, and

 3   must therefore be invoked in strict conformity with statutory requirements.”

 4   (internal citation omitted)). 2

 5         To read the removal statute as permitting late consent would not only

 6   overlook the statute’s clear language, but would also undermine the “rapid

 7   determination of the proper forum,” which we have recognized as a goal of the

 8   removal procedures. Id.

 9         Defendants nonetheless argue that “[e]very court of appeals that has

10   considered the issue has held that a defendant that did not join the notice of

11   removal, but that later opposes a remand motion, cures any technical defect and

12   satisfies the ‘rule of unanimity.’” Appellees’ Br. at 17. That argument elides the

13   fact that, in several of the cases defendants cite, the other Circuits acted under



     2We do not mean to suggest the timing requirement is jurisdictional. See, e.g.,
     Esposito v. Home Depot U.S.A., Inc., 590 F.3d 72, 75 (1st Cir. 2009) (“The defect in
     the removal process resulting from a failure of unanimity is not considered to be
     a jurisdictional defect, and unless a party moves to remand based on this defect,
     the defect is waived and the action may proceed in federal court.”); Gibson v.
     Dolliver, No. 3:18 Civ. 01825 (JCH), 2019 WL 1455172, at *4 (D. Conn. Apr. 2,
     2019) (“[C]ourts in this Circuit have held that failure to comply with the rule of
     unanimity is a procedural, rather than a jurisdictional, defect.”).
                                               9
 1   different circumstances. For example, in Christiansen v. West Branch Community

 2   School District, the late-removing defendant “filed a motion to dismiss and

 3   submitted an accompanying brief” endorsing removal within the thirty-day

 4   statutory period. 674 F.3d 927, 933 (8th Cir. 2012) (noting that the “holding is

 5   limited to the specific facts of this case”). And in Harper v. AutoAlliance

 6   International Inc., the defendant at issue not only timely concurred in the notice of

 7   removal that was submitted by other defendants, but also filed his own answer

 8   within thirty days of being served in which the defendant affirmatively asserted

 9   that jurisdiction and venue were proper in federal court. 392 F.3d 195, 201-02 (6th

10   Cir. 2004). It may be that a motion to dismiss accepting removal or opposition to

11   remand can satisfy the writing requirement if made within the statutory time

12   period for removal, but that is not the question before us.

13         Defendants also rely on the First Circuit’s decision in Esposito v. Home

14   Depot U.S.A., 590 F.3d 72, 76-77 (1st Cir. 2009). There, the First Circuit affirmed a

15   district court’s holding that a failure to join the removal notice could be cured by

16   joining the opposition to remand. In Esposito, Home Depot failed to expressly

17   consent to removal by another defendant, but instead filed its answer in federal

18   court within the removal period. Id. at 74. The First Circuit noted that even if the
                                               10
 1   answer did not suffice to meet the removal statute’s requirements, Home Depot’s

 2   opposition to plaintiff’s motion to remand cured the defect prior to entry of

 3   judgment, so remand to state court was not required on appeal. Id. at 77. Here,

 4   unlike Esposito, Covidien LP did not file anything before the statutory period for

 5   removal expired. And the First Circuit did not consider the remand question in

 6   Esposito until after an appeal was taken from a grant of summary judgment,

 7   raising the prospect of inconsistent state and federal judgments and undoing

 8   years of litigation practice. See id. (“[W]here the parties have already invested

 9   valuable resources in pursuing [ ] litigation in federal court . . . a remand to state

10   court would not serve the purposes of the unanimity requirement[.]”). In

11   contrast, here the parties did not even make it to the preliminary stage of

12   exchanging Rule 26 disclosures prior to the motion to dismiss.

13         All of the cases cited by the defendants except one—the Eleventh Circuit’s

14   non-precedential decision in Stone v. Bank of New York Mellon, 609 F. App’x 979

15   (11th Cir. 2015)—predated Congress’s codification of the rule of unanimity in

16   2011. See Pub. L. No. 112-63, § 103(b)(3)(B), 125 Stat. 760, 762 (2011). When the

17   rule of unanimity was a judge-made rule, courts could allow judge-made

18   exceptions to that rule. But now we are limited to interpreting a clear statutory
                                               11
 1   command from Congress that all defendants must consent to removal within

 2   thirty days of service. Where, as here, Congress provides no exceptions to the

 3   rule, we are not at liberty to create one. See, e.g., Hallstrom v. Tillamook Cnty., 493

 4   U.S. 20, 27 (1989) (courts “are not at liberty to create an exception” to a statutory

 5   requirement “where Congress has declined to do so”).

 6         Our understanding of the law finds support in the Supreme Court’s

 7   analysis of the Prison Litigation Reform Act (“PLRA”). When interpreting the

 8   PLRA’s requirement that an inmate “‘shall bring ‘no action’” without first

 9   exhausting his administrative remedies, the Supreme Court held that the

10   statute’s “mandatory” language “means a court may not excuse a failure to

11   exhaust, even to take [special] circumstances into account.” Ross v. Blake, 136 S.

12   Ct. 1850, 1856 (2016). Though “judge-made exhaustion doctrines . . . remain

13   amenable to judge-made exceptions,” the statute’s command “stands on a

14   different footing,” leaving no room for “judicial discretion.” Id. at 1857.

15         Here, too, the removal statute uses mandatory language requiring that the

16   notice of removal “shall be filed within 30 days” after a defendant receives an

17   initial pleading (or summons), and that “all defendants who have been properly

18   joined and served must join in or consent to the removal.” 28 U.S.C § 1446(b)(1)-
                                                12
 1   (2)(A) (emphasis added). Prior to the enactment of this language, courts no doubt

 2   retained flexibility to create exceptions to the judge-made rule of unanimity. But

 3   in light of the statute’s mandatory language, we can no more carve out

 4   exceptions to the removal statute’s clear directive than we can to the PLRA’s

 5   mandatory language.

 6         Congress of course knew how to draft exceptions to the unanimity rule’s

 7   thirty-day limitation. In fact, the removal statute itself permits some exceptions;

 8   for instance, it generally allows defendants to remove a case outside of the

 9   ordinary thirty-day window if the basis for removal becomes clear only after a

10   plaintiff files an amended pleading. See 28 U.S.C. § 1446(b)(3). Moreover, certain

11   federal statutes alter the thirty-day timeline for specified actions. See 14C Charles

12   Wright & Arthur Miller, Federal Practice & Procedure § 3731 (rev. 4th ed. 2018)

13   (collecting examples). Congress thus contemplated certain minimal exceptions,

14   implicitly rejecting others, and we lack the “judicial discretion” to add exceptions

15   that Congress omitted. Ross, 136 S. Ct. at 1857.

16         For all these reasons, Covidien LP’s failure to join the removal notice

17   cannot be excused as a mere “technical defect.” Taylor, 2020 WL 886118, at *3.

18   Indeed, Covidien LP was not inadvertently omitted from the notice, but instead
                                              13
 1   made the decision not to join based on its own mistaken understanding that it

 2   had not yet been served. And that mistake cannot be fixed with late consent. See

 3   14C Wright & Miller, Federal Practice & Procedure § 3739.2 (“[I]f fewer than all

 4   defendants who must join the removal fail to do so within the time prescribed in

 5   Section 1446, that defect cannot be cured.”).

 6         At bottom, nothing in the statute provides a court with any discretion to

 7   allow a party to cure a failure to meet the statute’s requirements once the thirty-

 8   day period for removal lapses. See, e.g., UI Acquisition Holding Co. v. Arch Ins. Co.,

 9   No. 3:19 Civ. 00310 (NAM/ML), 2020 WL 103509, at *3-4 (N.D.N.Y. Jan. 9, 2020)

10   (failure to file or join notice of removal within the thirty-day deadline fatal to

11   removal); Nat’l Waste Assocs., LLC v. TD Bank, N.A., No. 3:10 Civ. 289 (CSH), 2010

12   WL 1931031, at *7 (D. Conn. May 12, 2010) (“The removal statute does not invest

13   courts with the discretion to overlook or excuse a failure to meet that statute’s

14   requirements.”); see also Forum Ins. Co. v. Texarkoma Crude & Gas Co., No. 92 Civ.

15   8602 (CSH), 1993 WL 228023, at *2 (S.D.N.Y. June 22, 1993) (“Procedural errors

16   are equally ‘fatal’ to jurisdictional errors in removal petitions.”).




                                               14
1                                    CONCLUSION

2         For the reasons given above, we reverse the district court’s denial of the

3   remand motion, vacate the district court’s dismissal of the complaint, and

4   remand for further proceedings consistent with this opinion.




                                           15